Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
This action is in response to arguments filed on 03/16/2021.
Claims 1-3, 6, 8, and 10-20 have been amended.
Claims 1-20 are currently pending and have been examined.

Response to Arguments
Applicant's arguments filed 03/16/2021 have been fully considered but they are not persuasive. 
With respect to applicants arguments of claims 1-20 under 35 USC 101, the arguments have been fully considered, however, the examiner respectfully disagrees. The claims do not define patentable subject matter under 35 USC 101, instead, when taking out all the computer elements (including using NFC technology) from the claims, the claims merely recite an abstract idea of making anonymous payments between a first and second user using tokens without significantly more. Even though the mind cannot present notifications on a user interface of a mobile device, the claims are directed towards making anonymous payments which a “Certain method of organizing human activity” relating to a “Fundamental Economic Practice”, see MPEP 2106.04(a). 
The claim as a whole does not integrate the recited judicial exception into a practical application, instead, the claim merely recites applying the abstract idea in a computer environment to automate the process as seen in the specifications on paragraph [0031]. This is does not improve a computer-specific problem, the functioning of a computer, or an any other technology or technical field. At most, the claims recite an improvement to an abstract idea, therefore, a solution that allows one user to transfer data to the requesting user without the requesting user needing to share their private information does not integrate the judicial exception into a practical application.
The additional elements describe how to generally “apply” the judicial exception in a computer environment. The steps of identifying, receiving, obtaining, presenting, and sending information using a mobile 
According to the USPTO guidelines of April 19, 2018 incorporating the Berkheimer memo (Berkheimer memo, hereinafter), In a step 2B analysis, an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following:
1.    A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).
2.    A citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s).
3.    A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).
4.    A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional elements. This option should be used only when the examiner is certain, based upon his or her personal knowledge, that the additional elements) represents well-understood, routine, conventional activity engaged in by those in the relevant art, in that the additional elements are widely prevalent or in common use in the relevant field, comparable to the types of activity or elements that are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).
The current claims can be suitably programmed to perform the claimed method without requiring any nonconventional computer, network, or other computing components, or even a “non-conventional and non-generic arrangement of known, conventional pieces” but instead merely call for performance of the claimed functions on a set of generic computer components, satisfies the Berkheimer memo requirement that the 
In light of the Alice decision and the guidance provided in the 2019 PEG, the features listed in the claims, are not considered an improvement to another technology or technical field, or an improvement to the functioning of the computer itself. At best, these features may be considered to be a business solution, using computers, to a problem of allowing one user to transfer data to the requesting user without the requesting user needing to share their private information. By relying on computing devices to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible (See Alice, 134 S. Ct. at 2359 “use of a computer to create electronic records, track multiple transactions, and issue simultaneous instructions” is not an inventive concept). As discussed in the rejection above, the components of the instant system, when taken alone, each execute in a manner conventionally expected of these components.  At best, as mentioned above, the Applicant has claimed features that may improve an abstract idea. However, an improved abstract idea is still abstract, (SAP America v. Investpic *2-3 (‘“We may assume that the techniques claimed are “groundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014). Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 89-90 (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“[A] claim for a new abstract idea is still an abstract idea.”’
In summary, the computer is used as a tool or merely a platform on which the abstract idea is implemented. Simply executing an abstract concept on a computer does not render a computer “specialized,” nor 
For these reasons and those stated in the rejections above, rejection of claims 1-20 under 35 U.S.C. 101 is maintained by the Examiner. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of making anonymous payments between a first and second user using tokens without significantly more.
Claim 1 recites: 
identifying that the first user within range;
receiving, a first payment token, the first token corresponding to the first user and not including the private information of the first user; 
obtaining, anonymous user data corresponding to the first token, the anonymous user data anonymously representing the first user and not including the private information of the first user;
presenting, a notification that includes the anonymous user data and an element that request a second user to initiate a data transfer to a first account of the first user represented by the anonymous user data; 
receiving, input from the second user for initiating the data transfer to the first user; 
sending, the first token and a second token corresponding to the second user;
 receiving, second anonymous user data based at least in part on the first account of the first user having previously been created by the first user; 
presenting, the second anonymous user data and an input field for entering a value of the data transfer; 
receiving, the value of the data transfer in the input field and authentication credentials of the second user via an authentication input; and 
sending, the value of the data transfer and the authentication credentials as authorization to transfer the value of the data transfer to the first account of the first user, use the value of the data transfer and the authentication credentials to transfer the data from a second account of the second user to the first account of the first user, and obtain the data and present the value of the data transfer to the first user.
Thus, under the broadest reasonable interpretation, the claims recite making anonymous payments between a first and second user using tokens. Therefore, the claim is a “Method of Organizing Human Activity” relating to a “Fundamental Economic Practice”. 
This judicial exception is not integrated into a practical application because the combination of additional element(s) of a “mobile device”, “data processing server”, “NFC interface” and a “user interface” for identifying data, receiving data; obtaining data; presenting data; and sending data are recited at a high level of generality i.e., as a generic processor performing generic computer functions (i.e. receiving and sending data) and displaying data. These additional elements describes how to generally “apply” the judicial exception in a computer environment. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea, see MPEP 2106.05 (f).
The claim(s) does/do not include additional elements individually or in combination that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to “apply” the exception using a 
The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim is ineligible.
The dependent claims 2-9, 11-17 & 20 further narrow the abstract idea and do not provide any additional elements individually or in combination that amount to significantly more than the abstract idea.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY P KANAAN whose telephone number is (571)272-2481.  The examiner can normally be reached on Monday- Friday 10:00am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 5712703602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.P.K./Examiner, Art Unit 3695                                                                                                                                                                                                        
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        5/8/2021